Case 20-14201-pmm            Doc 127      Filed 08/17/21 Entered 08/17/21 15:16:27                 Desc Main
                                         Document Page 1 of 1



                       IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 IN RE: Larry Lee Wisser aka Larry L. Wisser aka
 Larry Wisser                                                                     CHAPTER 12
         Cathleen Rachel Wisser aka Cathleen R.
 Wisser aka Cathleen Wisser
                                Debtor(s)

 United States of America, acting through the Farm                            NO. 20-14201 PMM
 Service Agency, U.S. Department of Agriculture
                                 Movant
                 vs.

 Larry Lee Wisser aka Larry L. Wisser aka Larry
 Wisser
 Cathleen Rachel Wisser aka Cathleen R. Wisser aka
 Cathleen Wisser
                                Debtor(s)

 Scott F. Waterman
                                   Trustee

                                                    ORDER

          AND NOW, this 17th day of August              , 2021, upon review of United States of America, acting
 through the Farm Service Agency, U.S. Department of Agriculture’s Motion to Quash Subpoenas issued by
 Debtors and for a Protective Order, and any response thereto, it is
          ORDERED THAT: the Subpoenas issued by Debtors towards United States of America, acting
 through the Farm Service Agency, U.S. Department of Agriculture, through individual employees, and dated
 July 7, 2021 and July 21, 2021 are hereby QUASHED, and it is
          FURTHER ORDERED THAT Debtors are precluded from issuing and delivering further subpoenas
 to Movant or to any individuals employed by or associated with Movant without further order from this
 Court, and it is
          FURTHER ORDERED THAT if additional subpoenas are delivered to Movant or to any individuals
 employed by or associated with Movant without Court approval, including any additional subpoenas received
 prior to the August 17, 2021 hearing, Movant and the individuals are authorized to not respond to those
 subpoenas without needing to file a new motion to quash and/or for a protective order.




                                                                             United States Bankruptcy Judge
